McMurray, Senior Appellate Judge.
In Hedquist v. Merrill Lynch &c., 236 Ga. App. 181 (511 SE2d 558), this Court affirmed the trial court’s dismissal of all claims against Merrill Lynch, Pierce, Fenner & Smith, Inc. After granting certiorari, the Supreme Court of Georgia1 reversed our judgment to the extent this Court held that a plaintiff’s voluntary dismissal with prejudice of an allegedly negligent employee constitutes an adjudication on the merits of a plaintiff’s claims brought against the employer under the doctrine of respondeat superior. Accordingly, our prior judgment is vacated, the judgment of the Supreme Court of Georgia is made the judgment of this Court, and the judgment of the trial court is reversed.

Judgment reversed.


Blackburn, P. J., and Eldridge, J, concur.


 Hedquist v. Merrill Lynch &c., 272 Ga. 209 (528 SE2d 508).